Citation Nr: 0735092	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-15 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a low back disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
left testicle injury to include varicocele.

3.  Entitlement to a rating in excess of 10 percent for 
lateral femoral cutaneous neuropathy of the right thigh.

4.  Entitlement to an earlier effective date for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2007, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  He withdrew his claim for 
entitlement to service connection for a heart disorder by 
correspondence dated in August 2007.  He also waived agency 
of original jurisdiction consideration of additional evidence 
submitted to the Board at that time.

The Board notes that the veteran's June 2005 correspondence 
may be construed as an application to reopen his service 
connection claim for varicosities to the left lower 
extremity.  He has also asserted that an earlier effective 
date is warranted for service connection for his left 
testicle injury and for service connection for lateral 
femoral cutaneous neuropathy of the right thigh .  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A June 1999 Board decision denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
low back disorder; the veteran did not appeal.

3.  Evidence added to the record since the June 1999 decision 
is either cumulative or redundant of the evidence of record 
or does not raise a reasonable possibility of substantiating 
the claim.

4.  The veteran's service-connected left testicle injury to 
include varicocele is presently manifested by no more than 
recurrent episodes of swelling and pain.

5.  The veteran's service-connected lateral femoral cutaneous 
neuropathy of the right thigh is presently manifested by no 
more than severe to complete paralysis.

6.  The decisions assigning the effective dates for the award 
of service connection for PTSD and subsequent increased 
ratings are final.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and a 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a low back disorder may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  The criteria for a rating in excess of 10 percent for a 
left testicle injury to include varicocele have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7804 (2007).

3.  The criteria for a rating in excess of 10 percent for 
lateral femoral cutaneous neuropathy of the right thigh have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.124a, Diagnostic Code 8529 (2007).

4.  The appeal for an earlier effective date for PTSD is 
legally precluded.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  A review of the October 2004 VCAA notice 
shows the veteran was informed, generally, of the basis for 
the denial in the prior decision and provided notice that 
described what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In June 1999 decision the Board denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
low back disorder.  It was noted, in essence, that there was 
no competent evidence relating a present back disability to a 
lumbar puncture the veteran received during VA treatment.  
The veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

Evidence added to the record since the June 1999 decision 
includes VA and private treatment records and the veteran's 
statements and personal hearing testimony expressing his 
opinions as to etiology.  The veteran also submitted copies 
of articles addressing problems that may result from a lumbar 
puncture procedure.  No medical evidence indicating a present 
back disability was related to the lumbar puncture the 
veteran received during VA treatment was received.  A 
November 2004 VA examination report noted the veteran 
complained of "some nondescript back pain."  It was also 
noted that his pain complaints were nonphysiologic and did 
not follow the usual pattern of pain produced by a 
pathological lesion.  Following a January 2005 VA medical 
examination, the physician concluded that the veteran more 
probably had lumbar spondylosis, and that it was less likely 
than not the result of the 1990 lumbar puncture since only 
part of the lateral femoral cutaneous nerve originates in the 
area where the lumbar puncture was done and no objective 
findings were present on examination.  

Based upon a comprehensive review, the Board finds the 
evidence added since the last final rating decision is 
cumulative or redundant of the evidence of record and does 
not raise a reasonable possibility of substantiating that 
claim.  While the evidence may be new, in that it has not 
been previously reviewed by VA, the veteran's statements and 
the additional medical reports and articles received do not 
raise a reasonable possibility of substantiating the claim.  
The basis of the prior denial of the veteran's claim was that 
there was no competent evidence of a nexus between a present 
back disability and VA treatment.  Similar, redundant 
evidence has been received, and no evidence relating to an 
unestablished fact necessary to substantiate the claim was 
submitted during this appeal.  As the information provided in 
support of the application to reopen the claim does not 
include new and material evidence, the appeal must be denied.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).
The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).
Left Testicle Injury

752
3
Testis, atrophy complete:

Both
201

One
0
752
4
Testis, removal:

Both
301

One
01
1Review for entitlement to special monthly compensation under 
38 C.F.R. §3.350
Note: In cases of the removal of one testis as the result of 
a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, an evaluation of 30 percent will be assigned for the 
service-connected testicular loss. Testis, undescended, or 
congenitally undeveloped is not a ratable disability.
752
5
Epididymo-orchitis, chronic only:
Rating

Rate as urinary tract infection.

For tubercular infections: Rate in accordance with 
§§4.88b or 4.89, whichever is appropriate.
38 C.F.R. § 4.115a, Diagnostic Codes 7523, 7524, 7525 (2007)

Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 4.115a (2007)




7804
Scars, superficial, tender and painful on 
objective demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on 
tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002)

In this case, service medical records dated in April 1969 
show the veteran complained of a one month history of left 
scrotal swelling and pain aggravated by exertion after 
falling on a rifle.  He also complained of a history of mild 
dysuria and itching at meatus following sexual contact three 
days earlier.  The diagnoses included left varicocele and 
possible nonspecific urethritis.  A June 1969 urology report 
noted a small symptomatic left varicocele.  

On VA Agent Orange examination in March 1989 the veteran 
complained of leg numbness and reported he sustained a 
hematoma to the left scrotal area during service in Vietnam.  
The examiner noted varicosities to the left scrotal area and 
left leg.  It was also noted the veteran was post-vasectomy.  
On VA compensation examination in May 1989 the veteran 
reported his left testicle was always tender.  The examiner 
noted the left testicle was normal and measured six by four 
centimeters.  There was moderate tenderness and a left 
varicocele extending to the lower pole of the testicle.  

Service connection was established for the residuals of a 
left testicle injury to include varicocele in a June 1989 
rating decision.  In an August 1991 decision the Board 
granted an increased 10 percent rating under the analogous 
criteria for a tender scar under Diagnostic Code 7804.  

In statements and personal hearing testimony the veteran 
complained of left testicular pain and swelling since 
service.  He stated he had recently refused surgery to 
prevent his testicles from twisting.  He reported he 
experienced episodes of severe pain which flared-up for no 
known reasons requiring that he get off his feet.  

On VA genitourinary examination in December 2004 the veteran 
reported he did not have daily testicular pain, but 
experienced flare-ups once or twice a month.  The pain during 
these episodes was estimated as four to ten on a ten point 
scale and lasted from one to three hours.  He denied any 
urinary tract infections and denied any treatment other than 
occasional over-the-counter pain relief medication.  The 
examiner noted the veteran's external genitalia were normal.  
The testicles and epididymides were nontender to palpation.  
The diagnosis was intermittent testalgia, status post injury 
in 1969.  It was noted there was no varicocele upon present 
examination.  

VA treatment records dated in March 2006 from an examiner, 
identified as a dermatologist, noted the veteran had 
protuberant tortuous vessels just above the left testicle.  
The examiner noted, in essence, that the veteran had 
requested his left varicocele be checked.

On VA genitourinary examination in June 2006 the veteran 
complained of continued unexplained flare-ups of severe groin 
pain.  He reported that during these episodes he had to lay 
down and get off his feet for three to four hours.  It was 
noted there was no history of neoplasm, systemic symptoms of 
genitourinary disease, or recurrent urinary tract infections.  
The examiner noted the bladder, urethra, and testicles were 
normal.  There was an enlarged left varicocele.  The 
diagnosis was scrotalgia.  The effects on the veteran's usual 
daily activities were mild.  A June 2006 genitourinary 
examination report noted the claims file had been reviewed 
and that the findings of the VA examiner in March 2006 
indicated varices or varicocele associated with the left 
testicle.  The examiner stated that the veteran's aching in 
the scrotum, or scrotalgia, was likely associated with his 
varicocele.  It was noted, however, that his urinary symptoms 
were not related to his varicocele.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected left testicle injury to include 
varicocele is presently manifested by no more than recurrent 
episodes of swelling and pain.  There is no evidence of any 
loss or atrophy of the left testicle and no evidence of a 
urinary tract infection.  The Rating Schedule provides no 
specific criteria for testicular pain and the veteran's 
present symptoms are most appropriately rating under the 
analogous criteria for a tender scar.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  The present rating is the 
maximum schedular evaluation possible under Diagnostic Code 
7804.  Therefore, entitlement to a rating in excess of 
10 percent for a left testicle injury to include varicocele 
must be denied.

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  In fact, the June 2006 VA 
examiner found the effects on the veteran's usual daily 
activities as a result of this disorder were mild.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Right Lateral Femoral Cutaneous Neuropathy

External Cutaneous Nerve of Thigh.
852
9
Paralysis of:
Rating

  Severe to complete    
10

  Mild or moderate
0
862
9
Neuritis.
872
9
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Codes 8529, 8629, 8729 (2007).

In this case, VA records show the veteran underwent a lumbar 
puncture in November 1991.  Records show he subsequently 
developed right anterior thigh pain.

On VA peripheral nerve examination in March 1997, the veteran 
complained of daily right thigh discomfort aggravated by 
prolonged standing, prolonged walking, and sitting in a 
cramped position.  He stated the discomfort improved somewhat 
when he sat.  He reported there had been no substantial 
change since the symptoms began in 1991 and that he used no 
medication for the disorder.  The examiner noted his gait and 
station were unremarkable.  There was no visible atrophy of 
the lower extremity musculature.  Pin testing revealed an 
ovoid area of decreased appreciation of sharpness from the 
groin to the top of the patella with no other abnormalities 
of sensation.  The examiner noted the veteran's right lower 
extremity anterior thigh discomfort was suggestive of a 
single sensory nerve distribution (lateral femoral cutaneous 
nerve) involvement.  It was noted it was unlikely the needle 
from a lumbar puncture caused the anterior thigh discomfort, 
but that it was conceivable that the fetal position required 
for a lumbar puncture may have been causal in irritating this 
nerve.  

VA general medical examination in June 1999 revealed lateral 
femoral cutaneous neuropathy to the right thigh.  There was 
atrophy and loss of pinpoint discrimination to the right 
thigh.  

VA examination in November 2004 revealed paresthesia and 
decreased sensation in and around the distribution of the 
lateral femoral cutaneous nerve.  It was noted the symptoms 
were subjective only.

On VA peripheral nerve examination in January 2005 the 
veteran complained of burning aching pain to the right upper 
leg, right hip, and right lower back when on his feet for 
more than one hour.  He reported he experienced flare-ups of 
symptoms including pain, weakness, and fatigue.  Motor 
examination revealed no weakness to the right quadriceps, 
hamstrings, gluteus medius, or gluteus maximus.  There was 
decreased sensation to monofilament touch in the area of the 
right lateral femoral cutaneous nerve, but normal sensation 
to temperature, vibration, and pain in the nerve.  There was 
no evidence of muscle atrophy and no evidence of a joint 
affected by the nerve disorder.  The diagnosis was lateral 
femoral cutaneous neuropathy by subjective report only.  It 
was noted the problem was more likely due to lumbar 
spondylosis based the report of concomitant pain that 
radiated from his back, right hip, and right thigh, and it 
was unlikely the problem was due to a lumbar puncture since 
only part of that nerve originated from the area where lumbar 
punctures were done and there were no objective findings.  
The effects on the veteran's usual daily activities were 
mild.  

In statements and personal hearing testimony the veteran 
complained of numbness in his right thigh that was aggravated 
by walking.  He described these flare-ups as a burning 
sensation that shot up from his leg into his back.  He stated 
that during these episodes he had to sit down for ten to 
twenty minutes before he could walk again.  He reported he 
used no medication for the disorder.

Based upon the evidence of record, the Board finds the 
veteran's service-connected lateral femoral cutaneous 
neuropathy of the right thigh is presently manifested by no 
more than severe to complete paralysis.  The presently 
assigned evaluation is the maximum schedular rating possible 
under Diagnostic Code 8529.  Although the veteran complains 
of symptoms apparently affecting other nerve groups, 
entitlement to compensation has only been established for 
disability to the lateral femoral cutaneous nerve.  
Therefore, entitlement to a rating in excess of 10 percent 
for lateral femoral cutaneous neuropathy of the right thigh 
must be denied.

There is no probative evidence of any unusual or exceptional 
circumstances as to warrant referral for an extraschedular 
rating.  The January 2005 VA examiner noted the veteran's 
current problems was more likely due to a nonservice-
connected lumbar spondylosis and that the effects on his 
usual daily activities were mild.  The preponderance of the 
evidence is against the claim.

Earlier Effective Date Claim

A review of the record reveals that the veteran submitted his 
original claim for entitlement to service connection for PTSD 
on March 9, 1989.  Service connection was established and a 
10 percent rating effective from March 9, 1989, was assigned 
in a June 1989 rating decision.  The veteran perfected an 
appeal as to assigned rating and in February 1991 the Board 
remanded the issue to the RO for additional development.  In 
an April 1991 rating decision the RO granted an increased 
30 percent rating for PTSD effective from March 9, 1989.  In 
an August 1991 decision the Board found the veteran's 
increased rating issue on appeal had been fully resolved.  
That decision has become final.

In an October 28, 1992, rating decision the RO granted 
entitlement to a temporary total rating effective from 
October 10, 1991, and assigned an increased 50 percent rating 
effective from March 1, 1992.  The RO denied a clear and 
unmistakable error (CUE) claim from the October 28, 1992, 
determination in a February 1993 rating decision.  In a June 
1993 rating decision the RO granted an increased 100 percent 
rating for PTSD effective from March 1, 1992, and denied a 
CUE claim in the assignment of a 30 percent rating effective 
from March 9, 1989.  Those determinations have become final.  

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2007).  Under VA law there is no basis for a 
freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

Generally, Board decisions are final from the stamped mailing 
date on the face of the decision, unless reconsideration is 
ordered, the decision is revised because of CUE, or a timely 
notice of appeal is received by the Court.  38 C.F.R. 
§ 20.1100 (2007).  A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "where an RO renders a 
decision on a veteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims; the RO's failure to address the implied claim 'is 
properly challenged through a [clear and unmistakable error] 
motion,' not a direct appeal."  DeShotel v. Nicholson, 457 
F.3d 1258 (2006) (quoting Andrews v. Nicholson, 421 F.3d 
1278, 1283 (2005)).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  A claimant who seeks to obtain retroactive benefits 
based on CUE has a much heavier burden than that placed upon 
a claimant who seeks to establish prospective entitlement to 
VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991); see also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) (recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of CUE).

The Board finds the veteran's October 2004 attempt to obtain 
an earlier effective date for the award of service connection 
for PTSD or a higher assigned rating is legally precluded.  
In light of the fact that the decisions in this case 
assigning effective dates and denying CUE claims as to those 
decisions are final, the Board is without jurisdiction to 
review the determinations.  The Court has held that the 
proper disposition of a free standing claim for an earlier 
effective date is dismissal.  Rudd, 20 Vet. App. at 300.  
Accordingly, the appeal as to this matter is dismissed.









	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a low back disorder; the appeal is 
denied.

Entitlement to a rating in excess of 10 percent for a left 
testicle injury to include varicocele is denied.

Entitlement to a rating in excess of 10 percent for lateral 
femoral cutaneous neuropathy of the right thigh is denied.

The claim for entitlement to an earlier effective date for 
PTSD is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


